DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 07/24/2022 have been fully considered.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 112(a), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's and examiner’s amendment(s) to the claim(s) has/have overcome the claim rejection(s).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney James F. Dobrow on 08/06/2022.
The application has been amended as follows: 

In the Claims:

(Currently Amended) A forming apparatus comprising: 
a supplier configured to discretely supply droplets of [[the]] a composition onto a shot region of a substrate; and
a controller configured to control [[a]] the supplier in accordance with a supply pattern that indicates a drop amount and a drop position of each droplet, 
wherein the shot region has a rectangular outer shape, and
wherein the controller is configured to determine the supply pattern such that a minimum distance between adjacent droplets supplied onto the shot region by the supplier gradually decreases from a center of each side of the rectangular outer shape of the shot region toward both corners of the each side of the rectangular outer shape of the shot region.

6.	 (Currently Amended) The forming apparatus according to claim 1, wherein the forming apparatus is an imprint apparatus operable to transfer a pattern of [[the]] a mold to an imprint material which is the composition on the substrate by bringing the imprint material and the mold into contact.

7.	 (Currently Amended) The forming apparatus according to claim 1, wherein the forming apparatus is a planarization apparatus operable to form a planarized film by the composition on the substrate by bringing the composition on the substrate and a flat surface of [[the]] a mold into contact.  

8.	 (Rejoined - Currently Amended) A method for determining a supply pattern indicating a drop amount and a drop position for each droplet of a composition to be used in a forming process that includes a supplying step of discretely supplying droplets of the composition onto a shot region of a substrate via a supplier; a contacting step of bringing the composition supplied onto the substrate and a mold into contact; a curing step of curing the composition in a state in which the composition and the mold are in contact; and a separating step of separating the composition and the mold after curing, wherein the shot region has a rectangular outer shape, the method comprising: 
a determination step of determining the supply pattern via a controller such that a minimum distance between adjacent droplets supplied onto the shot region by the supplier gradually decreases from a center of each side of the rectangular outer shape of the shot region toward both corners of the each side of the rectangular outer shape of the shot region,
wherein the determination step comprises:
in a case of executing the contacting step after executing the supplying step to a shot region of the substrate in accordance with an initial supply pattern, predicting a time at which the composition will arrive at an edge of the shot region in the contacting; and
based on the predicted time, so as to reduce a difference between a time when the composition first arrives at an edge of the shot region and a time when the composition last arrives at the edge of the shot region in the contacting, determining the supply pattern by adjusting the initial supply pattern. 

9.	 (Rejoined - Currently Amended) A method for manufacturing an article, the method comprising: 
forming a pattern onto a substrate using an imprint apparatus configured to, in a state in which a composition on [[a]] the substrate and a mold have been brought into contact, cure the composition to thereby mold the composition, the imprint apparatus including:
a supplier configured to discretely supply droplets of the composition onto a shot region of the substrate; and
a controller configured to control the supplier in accordance with a supply pattern that indicates a drop amount and a drop position of each droplet, 
wherein the shot region has a rectangular outer shape, [[and]]
wherein the controller is configured to determine the supply pattern such that a minimum distance between adjacent droplets supplied onto the shot region by the supplier gradually decreases from a center of each [[a]] side of the rectangular outer shape of the shot region toward both corners of the each side of the rectangular outer shape of the shot region, and
wherein the imprint apparatus is operable to transfer a pattern of the mold to an imprint material which is the composition on the substrate by bringing the imprint material and the mold into contact; and
processing the substrate on which the pattern is formed in the forming; 
wherein [[an]] the article is manufactured from the substrate processed in the processing.  

10. 	(Rejoined - Currently Amended) A method for method for manufacturing an article, the method
comprising: 
forming a film  on a substrate by using a planarization apparatus configured to, in a state in which a composition on [[a]] the substrate and a mold have been brought into contact, cure the composition to thereby mold the composition, the planarization apparatus including:
a supplier configured to discretely supply droplets of the composition onto a shot region of the substrate; and
a controller configured to control the supplier in accordance with a supply pattern that indicates a drop amount and a drop position of each droplet, 
wherein the shot region has a rectangular outer shape, [[and]]
wherein the controller is configured to determine the supply pattern such that a minimum distance between adjacent droplets supplied onto the shot region by the supplier gradually decreases from a center of each [[a]] side of the rectangular outer shape of the shot region toward both corners of the each side of the rectangular outer shape of the shot region, and
wherein the planarization apparatus is operable to form
processing the film formed in the forming, 
wherein [[an]] the article is manufactured from the substrate processed in the processing.  

Election/Restrictions
Claim 1 is  allowable. Claims 8-10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of allowable claim 1 in view of Examiner’s amendments above. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Inventions I and II, as set forth in the Office action mailed on 02/18/2021, is hereby withdrawn and claims 8-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-10 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are the same as those presented by Attorney Dobrow in the Remarks submitted on 03/10/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JERZI H MORENO HERNANDEZ/Primary Examiner, Art Unit 1743